 RJR ARCHER, INCRJR Archer,Inc.,FilmcoDivisionandFreightDrivers,DockWorkers and Helpers LocalUnion No. 24,affiliatedwith the InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Case 8-CA-1065325 February 1985SUPPLEMENTAL DECISION, ORDER,AND DIRECTION OF SECONDELECTIONBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 1 October 1976 Freight Drivers, DockWorkers and Helpers Local Union No. 24, affili-ated with the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica (the Union) was certified as the exclusiverepresentative of a certain appropriate unit of em-ployees of the Respondent, following an electionand the resolution of the Respondent's objectionsto conduct affecting the results of the election.' On27 June 1977 the National Labor Relations Boardissued a Decision and Order2 finding that the Re-spondent violated Section 8(a)(5) and (1) of the Na-tionalLabor Relations Act by refusing to bargainwith the certified Union and ordered the Respond-ent to bargain collectively with the Union. The Re-spondent refused to comply with this Order. TheRespondent contended that the Board's certifica-tion of the Union was invalid.The Board petitioned for enforcement of itsOrder in the United States Court of Appeals forthe Sixth Circuit. On 14 March 1980 the courtdenied enforcement of the Board's Order and re-manded the case to the Board with directions tohold an evidentiary hearing on the Respondent's al-legations of union misconduct during the represen-tation election.3On 29 June 1981 the Board issued an Order re-opening the record and remanding the proceedingto the Regional Director for a hearing before anadministrative law judge for the purpose of takingevidence pursuant to the court's remand. A hearingwas held 7 December 1981 in Cleveland, Ohio,beforeAdministrativeLaw Judge Robert W.Leiner, who issued the attached decision 26 Febru-ary 1982. The Respondent filed exceptions and asupporting brief, and the Union filed a brief inanswer to exceptions.iCase 8-RC-10333 (1976), not published in Board volumes2 230 NLRB 499 (1977)3 617 F 2d 161 (6th Cir 1980)335The Board has considered the decision andrecord in light of the exceptions4 and briefs andhas decided to affirm the judge's rulings, findings,5and conclusions only to the extent consistent withthisDecision and Order.In its objections the Respondent alleged that theUnion interferedwith the election by makingthreats of physical violence and retaliation to theemployees if they did not support the Union. TheRespondent further alleged that the totality ofpreelection conduct, whether or not attributable tothe Union, prevented a free and fair election. Thejudge found that certain threats were made by em-ployeeswho were not agents of the Union. Hefound, however, that the threats were not widelydisseminated nor did any actual violence occur.The judge concluded that an atmosphere of fearand coercion that would prevent a fair election wasnot created and recommended that these objectionsbe overruled.The Respondent excepts to thejudge's rulings. For the following reasons we findmerit to these exceptions.6The judge found that during the critical period aweek or two before the election employee Gibsonapproached coworker Flowers and asked Flowershow he was going to vote in the election. WhenFlowers responded that he would vote no, GibsontoldFlowers that he might burn Flowers' houseand van if he did not vote for the Union. Thejudge found that Flowers told two coworkers ofthis threat before the election, and evidenced hisconsiderable apprehension by leaving the Respond-ent's factory during working time to check thesafety of his parked van. The judge noted that atleast some employees had knowledge of this threatto Flowers, but concluded that because of the wit-nesses' uncertain testimony he could not determinejust how widespread was the dissemination.4Along with its exceptions the Respondent filed a "Motionfor Leaveto Reopen the Record and Adduce Additional Evidence " Our disposi-tion of this case makes it unnecessary to consider additional evidence thatmight be adduced at a hearingAccordingly, the motion is deniedWe also deny the Respondent'smotion to dismiss which had been re-ferred by the judge to the Board5The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsWe also find without merit the Respondent's allegations that thejudge's conclusions were "predetermined " Upon full consideration of therecord, we perceive no evidence that the judge prejudged the case, madeprejudicial rulings, or demonstrated a bias against the Respondent in hisdiscussion or analysis of the evidence6 In light of our decision we find it unnecessary to reach the Respond-ent's other objections to the election and exceptions to the judge's deci-sion274 NLRB No. 49 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe disagree.While the testimony is somewhatvague as to precise dates, we find that it is suffi-ciently clear for us to conclude that the threat waswidely circulated during the preelection period.Employee Williams testified that, before the elec-tion, he arrived at work before his day-shift start-ing time.Williams testified that a group of employ-ees, including "the general people" and "a lot ofpeople . . . from the midnight shift," were discuss-ing the fact that Flowers had been threatened.Similarly, employee Grow testified that Flowerstold him privately that Gibson had threatened toblow up Flowers' van if he did not vote for theUnion. Grow testified that he was confident thathe spoke to other employees of the threat,statingthat "virtually everybody on the [midnight] shiftwas talking about it." Thus, the evidence estab-lishes that this threat was widely disseminated.'The judge also found that during the criticalperiod employee Lanthan was threatened by em-ployeeGear.Lanthan was in conversation withseveral coworkers during the noontime break, andstated that he planned to vote against the Union.Gear, who was accompanied by employee Huth,responded, "You ought to think about it before youvote . . . things can happen to a vehicle or even toa wife and kids."This conversation recurred daily among Gear,Huth, and Lanthan, with Gear and Huth askingLanthan whether he had "made it through thenight."Compounding the severity of this expressthreat of physical violence,8 Lanthan testified thathe received anonymous telephone calls at all hoursof the night, which stopped about a week after theelection.The caller hung up when Lanthan an-swered.While not specifying the time frame,Lanthan testified that he often told people that hehad been threatened.During a representation election the Board mustprovide "a laboratory in which an experiment canbe conducted, under conditions as nearlyideal aspossible."9 If the employees' free choiceis imper-iled by an atmosphere of fear and coercion theBoard mustset aside the election.It is not materialthat the apprehension is created by employeeswhose conduct cannot be attributed either to theemployer or to the union.107Absent proof to the contrary,Member Hunter would presume dis-semination of the threatMetz MetallurgicalCorp,270 NLRB 889 fn 2(1984)8The Board does not consider lightly such threats of bodily harmeven when addressed to one employeeSee Steak House Meat Co,206NLRB 28 (1973)9General Shoe Corp,77 NLRB 124, 127 (1948)10We need not decide whether the employees who made the threatsare agents of the Union or whether such conduct is attributable to theUnionWe find that these threats when viewed cumula-tively' i created an atmosphere of fear and coer-cion in which a fair election could not be conduct-ed. In these circumstances, especially where theelection results were so close,12 we do not viewthe election as reflecting the free choice of the em-ployees. 13On the basis of the foregoing the Respondent'sobjections are sustained. Accordingly, we revokeour prior Decision and Order and dismiss the com-plaint.We further vacate the certification, set asidethe election, and remand the case to the RegionalDirector for the purpose of conducting a secondelection.ORDERThe National Labor Relations Board orders thatthe Decision and Order in 230 NLRB 499 (1977) isrevoked and the complaint is dismissed. The Boardfurther orders that the certification issued to theUnion in Case 8-RC-10333 is vacated, the electionconducted 6 and 7 May 1976 is set aside, and thecase is remanded to the Regional Director to con-duct a second election.[Direction of Second Election omitted from pub-lication.]11 SeeAudiovoxWest Corp,234 NLRB 428 (1978)12We note that a changeof 2 votes out of 135 voterscould have ledto a different result SeeYKK (USA) Inc,269 NLRB82 (1984)13Member Dennis concurs in the result, emphasizing the followingthe misconduct must be more closely scrutinizedwhere,as here, the elec-tion resultswere extremely close,NLRB v USM Corp,517 F 2d 971, 976fn5 (6th Cir 1975), Gibson's,Gear's,and Huth's statements were notambiguous,offhand comments,but ratherwere serious threats of reprisalsfor failureto vote for the Union, Gibson's threat to Flowerswas dissemi-nated to at least threeidentified employees (Williams, Grow,and Nay) aswell as others on the midnightshift,Gear's andHuth's threat to Lanthanoccurredin presenceof several coworkers, Gear andHuth "rejuvenated"the threat on a daily basis up to the election by asking Lanthan whetherhe had "madeit throughthe night " SeeWestwood Horizons Hotel, 270NLRB 802 (1984), and cases cited thereinDECISIONSTATEMENT OF THE CASEROBERTW. LEINER, Administrative Law Judge. OnJune 27, 1977, the Board issued its Decision and Order(230 NLRB 499) concluding, inter alia, that RJR Archer,Inc., Filmco Division (the Company or Respondent) vio-lated Section 8(a)(5) and (1) of the National Labor Rela-tionsAct by refusing to bargain with Freight Drivers,Dock Workers and Helpers Local Union No. 24, affili-atedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (theUnion) as the certified representative of the Company'sproduction and maintenance employees (including ship-ping and receiving employees, plant clericals, and "chiefoperators") employed at the Company's Aurora, Ohio fa-cilityThe underlying certification of the Union as statu- RJR ARCHER, INCtory bargaining representative, upon which the Board'sOrder was based, was issued on October 1, 1976, whenthe Board issued its Decision and Certification of Repre-sentative (not reported in Board volumes) That decisionand certification of the Union in the above-described unitalso concluded that timely Company objections to theelectionand exceptions to the Regional Director'sReport on Objections did not raise substantial and mate-rial issues warranting a hearing. Following a request bythe Union about November 4, 1976, that the Companybargain collectively, theCompany, on December 2,1976, refused, and has thereafter continuously and admit-tedly refused to recognize or bargain with the Union.The relevant subsequent record events demonstratethat on December 10, 1976, the Union filed a charge al-leging violations of Section 8(a)(5) and (1) of the Act byvirtue of the Company's December 2, 1976 refusal tobargain with it; and that on January 31, 1977, the Com-pany filed its answer to the complaint, issued by the Re-gional Director alleging violations of Section 8(a)(5) and(1) of the Act by virtue of the Company's refusal to rec-ognize and bargain, in which it admitted certain of theallegationsof the complaint, but averred that Board cer-tification, following a defective election, was improper(for reasons which will appear hereafter) and that it wasthus under no legal obligation to recognize and bargainwith the Union.In the underlying Board-conducted election of May 6-7, 1976, the tally of ballots showed that, of approximate-ly 144 eligible unit voters, 69 voters cast ballots for theUnion and 66 cast ballots against the Union. The Compa-ny filed timely objections to the conduct of the electionand the Regional Director investigated the objections.The Regional Director's Report on Objections, issuedon July 1, 1976, concluded that the Company's four ob-jections failed to raise substantial and material issues ofeither fact or law and therefore were without merit, fur-ther concluded that no hearing on these objections wasrequired; and recommended that the objections be over-ruled and that the Union be certified. As above noted,the Board agreed with the Regional Directorin issuingitsOctober 1, 1976 Decision and Certification of Repre-sentative.In accordance with the Board's procedure, upon theGeneral Counsel's subsequent complaint alleging viola-tions of Section 8(a)(1) and (5) and Respondent's answeraverring improperBoardcertificationbecause theUnion's misconduct in the election obviated any legal ob-ligation on its part to recognize and bargain with theUnion, the Board, on June 27, 1977, nevertheless issuedits above Decision and Order, inter alia, finding a viola-tion of Section 8(a)(1) and (5) of the Act, and directingthe Company, on the Union's request, to bargain withthe Union as the exclusive representative of the employ-ees in the aforesaid unit and to cease refusing to bargainwith the Union Upon the Company's refusal to complywith the Board's Order, the Board petitioned for en-forcement of its Order in the United States Court of Ap-peals for the Sixth Circuit In its opinion of March 14,1980, the court denied enforcement of the Board's Orderand remanded the case to the Board with directions tohold an evidentiary hearing on Respondent's allegations337of union misconduct during the May 6-7, 1976 represen-tation election.NLRB v. RJR Archer, Inc.,617 F 2d 161(6th Cir 1980)On June 29, 1981, the Board issued an Order reopen-ing the record, wherein it remanded the proceeding tothe Regional Director to arrange for a hearing' on Re-spondent's allegations of union misconduct affecting theelection. The Board's Order directed that the hearing beconducted pursuant to the Board's Rules and Regulationsand thereafter that the administrative law judge prepareand serve on the parties a decision containing findings offactbased on the evidence received pursuant to theremand, conclusions of law, and recommendations to theBoard.Pursuant to that Order of the Board, a hearing, onprior notice, was held before me in Cleveland, Ohio, onDecember 7, 1981. At the hearing, the Regional Directorand the Company were represented by counsel, theUnion by its secretary-treasurer. At the conclusion of thehearing, after the parties had the opportunity to adduceevidence and call witnesses and examine them both ondirect and cross-examination, all parties waived final ar-gument, and thereafter the Company and the Union (byitsattorney) submitted posttrial briefs which were dulyconsidered.On the entire record in this supplemental hearing, in-cluding the briefs, and from my observation of the wit-nesses, I make the followingFINDINGS OF FACTPursuant to the court's mandate, the hearing hereinwas conducted pursuant to Rule 102 69(f) of the Board'sRules and RegulationsThe Company's four objections to the election (R.D.Exh. 3) are as follows-1.Subsequent to the filing of the petition hereinand prior to the election on May 6, 1976, the Peti-tioner [the Union], by and through its agents, repre-sentatives, adherents and others, coerced and re-strained employees and otherwise interfered withtheir right to a free and fair choice by threats ofphysical violence and retaliation if they did not sup-port and vote for the Union and assure its success atthe polls2.Subsequent to the filing of the petition hereinand prior to the date of the election, the Petitioner,through its agents, representatives, adherents, andothers,made and issued misleading and materialmisrepresentations concerning the contractual ac-complishments of the Petitioner and the wages andbenefits to be gained through representation by thePetitioner at a time and under conditions and cir-cumstances which effectively denied the Employeran opportunity to rebut such misrepresentations3Subsequent to the filing of the petition hereinand prior to the election, the Petitioner, by itsagents,representatives,adherents,andothers,'The Board's Order adopted the court's decision as the law of thecase 338DECISIONSOF NATIONALLABOR RELATIONS BOARDcaused the Board's Notice of Election to be defacedby placing an X in the Yes box appearing on theBoard's Official Sample Ballot, thereby indicating toeligible voters that the Board favored the choice ofthe Petitioner in the election held on May 64.By the foregoing and by other acts and con-duct, the Petitioner,through its agents,representa-tives,adherents,and others,interferedwith, re-strained and coerced eligible voters in the exerciseof their rights under the Act and destroyed the req-uisite laboratory conditions necessary for the votersto make a free,fair and reasoned choice in the elec-tion conducted herein.The evidence is uncontradicted that the election washeld on Thursday, May 6, 1976, between 3.30 and 4.30p in and thereafter,on the same night,between 11:45p.m. and 12.30 a.m. on May 7, 1976 It was stipulated bythe parties at the hearing that Kester "Hoot"Gibson andGary Gear were two RJR employees at the Auroraplant, among others, who contacted Local 24 and ob-tained from Local 24 blank authorization cards, whichthey thereafter returned to the Union signed,and on thebasis of which,in part, the Union petitioned for the in-stant election.At the opening of the hearing, and again in the brief,the Company moved to dismiss the underlying complaintherein,or to set aside the election or, alternatively, todirect a new election,on the ground that the passage oftime itself since the May 6-7, 1976 election barred anyusefulness to the continued certification or any order di-recting the Company to bargain with the Union;and, al-ternatively, that the 5-1/2-year period between the elec-tion and the instant hearing,due to Board and courtdelays, prevented the Company from effectively present-ing evidence which would show the Union'smisconductaffecting the outcome of the election.2At the hearing, Idenied the Company's motion on the grounds that (a) themotion was outside the scope of the remand in that myfunction was to facilitate the adducing of evidence pursu-ant to the remand under the Board'sOrder and thecourt'smandate and to thereafter draw conclusions andmake a recommendation with respect to such evidenceand conclusions;and (b) in any event,to the extent thatany of the Company's arguments related to the unfair-ness in Board or court rules and procedures,the Board'sapplication of the facts to its outstanding Rules and Reg-ulations, or the Board's and court'sdilatory actions pre-venting it from adducing evidence in support of its ob-jections, I ruled then,and continue to rule, that such ar-guments be made to the Board and to the court of ap-peals rather than to me I therefore respectfully refer totheBoard,in the first instance,and thereafter to theUnited States Court of Appeals for the Sixth Circuit,such of the Company's arguments asserting that theBoard'sRules and Regulations are unfair(either per seor as interpreted)and the Board's and the court's dilato-ry processing of this case denied Respondent an opportu-nity to fairly adduce evidence.Objection 13Objection 1 asserts that the Union's agents, representa-tives, "adherents and others"interferedwith employeefree and fair choice in the election by threats of physicalviolence and retaliation if the employees did not supportand vote for the Union and assure its success at the polls.At the hearing it appeared that in the fourth objection,the Company was arguing that the entire course of con-duct surrounding the election,including the actions al-leged in all three objections,whether or not attributableto the Union, so interfered with the "laboratory condi-tions" insisted upon by the Board in the conduct of itselections that such actions prevented a free, fair, and rea-soned choice and require that the election be set aside.A former employee of the Company, Robert C. Flow-ers, in support of these objections,testified that in theperiod prior to the election, he owned a van of which hewas particularly proud.In a period not greater than 3weeks before the election,he had a conversation at a barwhere he was drinking with coemployee Kester "Hoot"Gibson,' employed on the same midnight to 8 a.m. shiftin the Aurora plant, wherein Gibson asked Flowers howhe was going to vote in the election.Flowers answeredthat he was going to vote "No" (i.e.,against the Union)Gibson said, "We'll burn your house down,"and withregard to Flowers'van, "I might burn it if you don't goalong [with the Union]."Other than this testimony,Flowers' recollections were entirely vague. He said helaughed in Gibson's face at these threats, he could notremember whether this was the sole occasion on whichGibson mentioned burning the van,and he asserted thathe might have told this to employee Nay but then saidhe could not recall and that he could not recall tellingthis story to a company supervisor, Benjamin Middleton.The evidence shows that nothing ever happened to thevan, nor to any other Flowers' property or the propertyof any other employee, and that no physical act occurredwith regard to any employee or the Company. WhereFlowers asserted that Gibson was joking and was not se-rious, I do not credit such testimony in view of the testi-mony of other witnesses which demonstrated that Flow-ers did not understand it to be a joke. The Company'scurrent employee, Donald R.Grow,credibly testifiedthat he knew both Flowers and Gibson and that Gibsonworked at Grow'sworktable.He testified that some 2months before the election,after lunch,Flowers ap-proached him, looking pale. Flowers told him that he2The Company also states that the Regional Director'srefusal topermit it access to 17 affidavits the Board procured in its investigation ofobjections from company employees similarlyimpeded the Company initspresentation of the case But see Sec 102 118 of the Board's Rules andRegulationsThe Company's formal prior request to the Regional Direc-tor for these affidavits under the Freedom of InformationAct, 5 U S C §552,was denied(R Exhs 1-3)CfFlagleMemorial Park,247 NLRB1397 (1980)3All testimony in this record was adduced through witnesses called bythe Company4Gibson accompanied union agents to the NationalLaborRelationsBoard hearings in the underlying representation case The transcript, onocasion,refers to"Hoot"Gibson as "Huth"Gibson Thissometimes con-fuses the record since, independently,there is an employee mentioned inthe transcript by the name of John Huth and there is no Huth Gibson,only Kester"Hoot" Gibson RJR ARCHER, INChad just been threatened with his van being blown up ifhe did not vote for the Union and that the threat camefrom Kester Gibson. Grow could not recall retelling thisconversation to any specific employee, although "all [theemployees] talked about it." He did not saywhenotheremployees spoke of it 5 He also testified with regard to arumor in the plant that another employee (Don Wright)had ping-pong balls placed in the gas tank of his car.Grow recalled discussing the threat to Flowers whichanother union adherent, John Huth (who was not calledto corroborate Grow's recollection), but whether thisdiscussion occurred before or after the election was notshown.Grow also testified that neither Huth nor Gibson, bothunion advocates, was a union employee but that Gibsonattended union meetings and distributed union pamphlets.With regard to Gibson's attending union meetings, thisinformation was gained from Gibson's statements becauseGrow did not attend any union meetings. Lastly, while Ido not credit Grow's testimony that the conversationwith Flowers occurred 2 months before the election(dates and even sequence of events, where they takeplace 6 years after the event, are particularly and notori-ously subject to error) but more proximate to the elec-tion, I do not find that this materially affects Grow'scredibility. I do not, however, take this position concern-ing other testimony of company witnesses.Similarly, company employee William D. Nay testifiedthat on the Monday before the Thursday, May 6, 1976election, shortly after midnight, he had a conversationwith Flowers in which Flowers told him that employeeGibson had threatened to blow up his van if he did notvote for the Union. Nay testified that Flowers lookedscared and that he told Flowers that Gibson would notknow how Flowers voted in the election and thereforeFlowers had nothing to be concerned about. Flowerstold him that he was still scared and might not vote. Nayfurther testified that he told employeeBurl Smith andSupervisor Benjamin Middleton of this conversation butcould not recall whether he told them of it before orafter the election. He failed to corroborate Grow's origi-5Grow, in response to a leading question, said that coemployee DonNay spoke of this threat to Flowers, but then testified he could not recallifNay was one of the employees who spoke of it He also testified thathe spoke to employee Huth about the incident Huth was not called tocorroborate Grow and Grow did not saywhenhe spoke to Huth WhileGrow thus contradicted himself on this point and responded affirmativelyto leading questions,Ibelieve his testimony supports a conclusion thatsome employees on his shift spoke of the incident The danger of leadingquestions on material issues(ie, the date of Flowers'tellingGrow of theGibson threat)appears in company counsel's asking Grow if his conver-sation with Flowers occurred"during the week prior to the May 6, 1976election" andGrow'srefusing the lead and placing it "probably twomonths before the election " Flowers' recollection of the threat placed itcloser to the election In any event,there is no suggestion in Grow's tes-timony that any further discussion of the Gibson threat to Flowers, by oramong other employees,including himself,took placebeforetheelectionThus, Flowers may have told Grow before the election, butwhentheother employees spoke of it is not shown Further, the affirmative evi-dence in the record shows that whatever discussion of the threat tookplace,itwas not widespread on shifts other than the midnight shift onwhich Grow,Flowers, and Gibson worked because Smith on the 4 p into midnight shift never heard employees discuss the threat,and Williams,on the 8 a in to 4 p in shift,heard of the threat from the midnight shiftemployees There is no showing that the matter was discussed on the dayshift339nal testimony that Grow might have toldhimof thethreat.Employee Burl Smith similarly testified that hecould not recall whether this conversation with Nayconcerning Flowers' van being subject to violence wasbefore or after the election.Whereas, as above noted,Grow testified that almost all the employees onhisshiftdiscussed the threat, employee Smith did not hear anyother employees mention the threat They worked ondifferent shifts. Smith never spoke to Flowers of thismatterSupervisorBenjaminMiddleton testified that beforethe election, he saw Flowers leaving the plant. Flowerstold him he was going to the parking lot to see his vanand said thathe had been threatened with the blowingup of his van if he did not vote for the Union. Middletonaccompanied him to the parking lot where they inspect-ed the van and found no problem Middleton recalledthat Flowers did not tell him who had threatened himbut appeared very nervous. Middleton testified that em-ployee Don Nay spoke of the matter and that Nay ap-peared defiant of such threats and said that he would"like" to have them threaten him similarly. There is noshowingwhenNay spoke to Supervisor Middleton. Su-pervisorMiddleton reported this threat to higher man-agement, apparently before the election, but there is noshowing thatmanagementtook the matter further.In addition to the above "Flowers' threat," companyemployee Larry Lanham testified that in a period of 1 to3weeks before the election, at the noontime lunchbreak,he had a conversation with other employees in the pres-ence of employees Gary Gear6 and John Huth. In thatconversation, in the presence of other employees on theshift, he said that he would vote against the Union. GaryGear responded- "You ought to think about it before youvote . . . things can happen to a vehicle or even to awife and kids." Lanham told Gear- "If anything happensto them, you'll be the first guy I come to see." Lanhamsaid that he had this conversation with Gear about oncea day thereafter. He also testified that both Gear andHuth asked him, on a daily basis, whether he had "madeitthrough the night," and that these questions wereposed even after the election. Lastly, Lanham testifiedthat he received telephone calls before the election at allhours of the night, which telephone calls stopped about Iweek after the election. He did not know who made thecalls becausethe caller hung up immediately upon Lan-ham's picking up the phoneDiscussion and Conclusions with Regard toObjection 1On the basis of the above testimony, I conclude that aweek or two before the May 6 election (i.e., during thecriticalperiod) Flowers was asked by Gibson how hewas going to vote in the election and that Flowers toldhim that he would vote "No." Gibson then told Flowersthat he might burn up Flowers' house and van if he didnot vote for the Union. I conclude, contrary to Flowers'testimony, that he did not consider Gibson's threat to bea joke and that Flowers was under actual apprehension6Gary Gear was one of two union observers at the election 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDof damage to his van (which he prized) in view of thecredited testimony of Supervisor Middleton that Flowersthereafter, during working time, sought to leave the fac-tory in order to ascertain whether any damage had beendone to his van I also find that Flowers neverthelessvoted in the election.Ifurther find, on the credited testimony of LarryLanham, that in the period of 1 to 3 weeks before theelection, employee Gary Gear, who ultimately was oneof two union observers at the May 6-7 election, while inthe company of employee John Huth, told Lanham (whosaid he would vote against the Union) that he ought to"think about it before [he] vote[s] . . things can happento a vehicle or even to a wife and kids." I further find, asLanham testified, that he answered this statement by stat-ing that if anything happened to him or his family, Gearwould be the first person that Lanham would hold re-sponsible. I further find that this conversation occurredbetween these persons regularly thereafter and also thatGear and Huth, both before and after the election, askedLanham whether he had "made it through the night "I also credit Grow's testimony, while not crediting hisrecollectionconcerning the fact that it occurred 2months before the election, that before the election,Flowers told him that he had been threatened by Gibsonwith the blowing up of his van if he did not vote for theUnion, In view of Grow's vague and tentative testimonyof mentioning this threat to coemployees, I find that hementioned it to John Huth but not before the election. Ifind, however, on the basis of his testimony, that thethreat was known to some other employees on his shift.How many employees knew, how large was the mid-night shift, and how many knew of the threat before theelection are all unknown Grow's testimony is somewhatcorroborated by Nay, who, on the Monday before theelection,had a similar conversation with Flowers inwhich Flowers told him that Gibson had threatened toblow up his van. Nay mentioned this conversation to em-ployee Burl Smith Since neither Smith nor Nay couldstate that their conversation regarding the threat toFlowers was before the election, I cannot, and do not,find that Nay told this to Smith before the election.Smith never did speak to Flowers concerning the threat.Lastly, although employee Michael Williams' testimonywas not persuasive, I find that the threat to Flowers' vanwas known to some employees in the plant because em-ployee Williams, corroborating employee Grow, testifiedhe discussed this with Gear and Huthbeforethe election.Iconclude that Williams told Gear and Huth that if hehad been threatened, he would have done somethingabout it I am unable to conclude, however, on the basisof testimony from all the witnesses just how widelyknowledge of any threat circulated among 145 unit em-ployees, or whether knowledge of any of the threatsreached a large number of unit employees before theelection. I also find that Lanham, Nay, Grow, and Smithall voted in the electionAgencyThe evidence shows that Gary Gear was one of twounion observers at the May 6 election; that KesterUnionAgentGrof at the National Labor RelationsBoard hearing in the representation case in April 1976,and that both Gibson and Gear, two RJR employees atthe Aurora plant, among other employees, contacted theUnion and obtained union authorization cards whichthey returned signed to the Union, on the basis of whichthe Union petitioned for theinstantelection. There is nosuggestion in this record that, as the company brief con-sistently asserts, either Gibson or Gear, or any other em-ployee or employees, was a member of an "in-plant orga-nizing committee" (whether formal or informal) whichwas either sponsored, condoned, tolerated, or known ofby the Union.7 Similarly, there is no suggestion on thisrecord that the Union knew of or tolerated, much lesscondoned or accepted, any statements made to employ-ees or anyone else by either Gibson or Gear.The Board rule is that when an employee serves as aunion election observer, such as employee Gear herein,this does not constitutehim anagent of the union(Cam-bridgeWire Cloth Co.,supra, supplementing 236 NLRB1326 (1978), and cases cited); nor is card solicitation(Gear and Gibson) sufficient to show agency status(CambridgeWire ClothCo., supra, and cases cited); nordoes the fact that Gibson attended a National Labor Re-lations Board hearing with Union Agent Grof (even if hearrived with and sat with him) confer such apparent au-thority,without more, so as to cause Gibson or Gear to'become union agents thereby. Cf.NLRB v. Bosart Co.,652 F.2d 599 (6th Cir. 1980). I therefore conclude thatneither Gibson nor Gear was an agent of the Union, thatthe Union neither authorized nor ratified any of their ac-tions; and that the Union engaged in no conduct, on thisrecord, so as to confer apparent authority on Gear,Huth, or Gibson for any act or conductHaving found that the Union was not responsible forthe statements of Gear and Gibson, and there being noassertions that any physical acts occurred, the questionpresented is whether the facts as found nevertheless re-quire that the election be set aside. The long-establishedBoard rule is that the standard to be applied in determin-ing whether an election should be set aside on the basisof conductnotattributable to one of the parties is(PriceBros.Co.,211 NLRB 822, 823 (1974)):..whether the character of the conduct was soaggravated as to create a general atmosphere of fearand reprisal rendering a free expression of choice ofrepresentatives impossible.SeeHamilton Label Service,243NLRB 598 (1979);Zeigler Refuse Collectors,245 NLRB 449 (1979).Where mere employees make generalized threats withregard to voting e g , "if you vote no for the Union, weare going to kick your ass" or "damage your car"(Zeigler Refuse Collectors,supra;Central Photocolor Co.,195NLRB 839 (1972)), where there is no evidence ofactual violence(CambridgeWire Cloth Co,supra), theBoard concludes that such statements of individuals, notacting on behalf of a party to the election, tend to haveless effect upon voters than they would have had if they"Hoot" Gibson and employee David Knarr were with7SeeCambridge Wire Cloth Co,256 NLRB 1135 fn 18 (1981) RJR ARCHER, INChad been attributable to either party.CambridgeWireClothCo., supra;Mike Yorosek & Sons,225 NLRB 148,150 (1976).On the other hand, here, there was a serious threat toFlowers' property in Gibson's statement that if Flowersdid not vote for the Union Gibson might burn up Flow-ers'prized van and house, and proof of the threat isbased on the testimony of a discharged employee (Flow-ers)who, apparently, is not to be rewarded by this testi-mony, though all repetitons of the threat, including hisown, are hearsay.Price Bros. Co.,supra. The Board hasset asideelections based on threats by nonemployees,Sonoco of Puerto Rico,210 NLRB 493 (1974), cf.Ameri-canWholesalers,218 NLRB 292 fn. 6 (1974) In the in-stant case,it should be noted that of 144 eligible votersand 135 net ballots, 69 were cast for and 66 against theUnion. The evidence shows that in a period a week ortwo before the election, several employees were madeaware of the fact that Flowers was threatened notwith-standingthat only two employees testified as to thesource of the threat.There is little or no evidence with regard to the issuesof (a) how widely circulated the repetition of the Flow-ers' threatwas, and (b) when it was circulated. TheBoardviewsthese elements as importantindecidingwhether the mere employee threat was neverthelesslikely to generate an atmosphere of such fear as to makeemployee expression in the election inconsistent bothwith the laboratory conditions on which the Board in-sists andthe fact that the vote would not be a full andfree expression of employeesentiment.Price Bros.Co.,supra;CambridgeWire Cloth Co.,supraThe most thatcan be said of Grow's testimony, however, and notwith-standingthat "all employees spoke of [the threat toFlowers' van]" is that some employees on his shift spokeof it. There is no evidence ofwhenthese other employeesspoke of it, i e , whether they spoke of it before or afterthe election.Thisisconsistentwith the testimony ofSmith and Nay wherein Nay told Smith of the Flowers'threat but neither Smith nor Nay would say whethertheir conversation occurred before or after the electionIn short,the hard evidence of record shows thatGibson threatened Flowers 1 to 3 weeks before the elec-tion,that Flowers told employee Grow and SupervisorMiddleton of the threat from Gibson sometime in theperiod of 1 to 3 weeks before the election, that Flowerstold the same thing to William D. Nay in the sameperiod; and that higher management did nothing about it.Further, although some employees may have spoken ofthe threat (but not necessarily who did the threatening)and notwithstanding that Nay told Smith of thismatter,there was no proof that the Nay-Smith conversation oc-curred before the election or that the employees, in gen-eral, knew of and discussed the threat before the elec-tion.Particularly based on the testimony of Grow, whotestified that he could not recalltelling a singlespecificpersonof the threat that Flowers had relayed him not-withstandingthat "all employees" spoke of the matter,there is no showing how many employees on his shiftknew of the threat, when thesegeneralizedconversationstook place, or whether employees on other shifts knewof the threat and knew of it before the election.341The only additional evidence with regard to an em-ployee threatening another employee (on the basis of theemployee's sentiments to vote against the Union) is therepeatedGear threat to employee Lanham. Gear toldLanham, in the presence of employee Huth and perhapsemployee Fred King, 1 to 3 weeks before the election,and repeatedly thereafter, that he should "think about"voting before he voted because "things can happen to avehicle or even to a wife and kids." Notwithstandingthat Lanham's answer to this threat was decisively defi-ant, the tendency of such a threat is serious. Further,notwithstanding that Gear also questioned Lanham re-peatedly, in the presence of John Huth, whether he had"made it through the night," there is no assertion thatLanham repeated this threat from Gear to anyone elseor, in any case, that other employees were aware of it.Thus, in addition to Flowers being threatened and re-peating the threat to Grow and Nay during the criticalperiod of I to 3 weeks before the election, there is theadditional isolated threat of Gear to Lanham concerningLanham's wife and children.As inPrice Bros.Co.,supra, the object of the threat(Flowers) took the threat seriously: InPrice Bros.Co.,the threatened employee purchaseda gun, in theinstantcase, he visited the parking lot, accompanied by Supervi-sorMiddleton, to see if his van was actually damaged.Here,we have at least three employees aware of thesinglethreat from "Hoot" Gibson to Flowers, there is anadditional threat to another employee, from Gear toLanham, and testimony regarding the circulation of thethreat to Flowers' van, or at least Flowers' van beingthreatened, among some employees on the midnight to 8a.m. shift. As above noted, with regard to those employ-ees, it is unknown whether these employees spoke of itbefore or after the election, or both, and how many em-ployees were affected Even Grow characterized his dis-cussion of the threat with employee Huth as "bantering "Ihave reviewed the above Board cases,8 and I findthatwhile the type of threats which Gibson made to8 I am also aware of the Sixth Circuit's decisions inNLRB v MrPorto, Inc,590 F 2d 637, andNLRB v US M Corp,517 F 2d 971, 975(1975) InMr Porto, The,supra, the Union itself was responsible for theacts of misconduct, including threats of physical violence, and there wasa close election,as in the instant case,where a switch of only two voteswould have altered the outcome The Sixth Circuit refused to enforce theBoard's Order and remanded the case to the Board InUS M Corp,where, as here, only employee, rather than union, threats were concerned(including a threat to burn down an employee's barn), only four votesseparated the parties and the Sixth Circuit enforced the Board's Order InPortothere was a verysmall unit(nine voters and the election was wonby the union six to three), whereas inBostikthere were 119 employees inthe unit (here 145 in the unit) The court inMr PortodistinguishedBostikbecause inBostikthe court held there were merely "isolated incidents"and "vague" and minor "damage" over a 3-month period Here, therewas no physical damage or physical acts Even inBostik,however, thecourt noted that as inMr Porto aclose election is a "factor" which de-mands that even minor infractions be scrutinized carefullyWhile I be-lieve the presentfactswould be governedby Bostik,in any event, how-ever, and notwithstanding any contrary view of the Sixth Circuit, I must,with due respect to the court of appeals, be bound by the Board's viewand the Board's ruleIowa Beef Packers,144 NLRB 615, 616 (1963) Thegeneral Board rule appears to be that where, as here, the conduct is notattributable to a party, then it is the character and circumstances of theobjectionable conduct rather than the closeness of the election which de-termines whethera generalatmosphere of fear and reprisal existed war-ranting the setting aside of the electionCentral Photocolor Co,supra 342DECISIONSOF NATIONALLABOR RELATIONS BOARDFlowers and Gear made to Lanham would arguably bethe type of statements which might be expected to havebeen made, repeated, and disseminated among the em-ployees, perhaps carrying an impact beyond the persontowhom the threats are directed(United BroadcastingCo., 248 NLRB 403, 404 (1980) (where the Board setaside an election which the votes were three for theUnion and one against the Unionand the Union acqui-escedin a blackball threat to one employee)), yet here,there was insufficient proof of (a) wide dissemination and(b)wide dissemination before the election In addition,the late Board authority,CambridgeWireClothCo.,supra, clearly holds and repeats the established rule thatstatements of individual employees (where the Union isnot responsible), "not acting on behalf of any party tothe election, would tend to have less effect upon votersthan they would have had if they had been attributableto either party" (seeMike Yurosek & Sons,supra, andcases cited therein), particularly where, as here, and as inCambridgeWire ClothCo., there was a total absence ofevidence of violence; the Board would find, as I do, thattherewas insufficient proof that the repetition of theFlowers threat and the Gear threat to Lanham waswidespread before the election and, as inNLRB v.U.S.M. Corp.,supra, that the threats were not sufficiently"substantial" in nature to create a general environmentor atmosphere of fear and reprisal such as to render afree choice of representative impossible.Central Photoco-lorCo.,supra,Price Bros.Co.,supra. Therefore, in spiteof the close election and the physical nature of the twothreats here, both elements which under other circum-stances might militate in favor of a recommendation toset aside the election, since there is no proof of union re-sponsibility or wide dissemination before the election, Ibelieve that the Board would and should rule that theCompany has not carried its heavy burden of overturn-ing the election by showing a general atmosphere of fearand reprisal rendering a free choice impossible. Cf.NLRB v. Southern Metal Service,606 F.2d 512 (5th Cir1979),enfg.236NLRB 827 (1978); and particularlyNLRB v. U.S.M. Corp.,supra at 974-975, and cases citedtherein ("this burden 'is not met by proof of . . . physi-cal threats. Rather, specific evidence is required, show-ing not only that unlawful acts occurred, but also thatthey interferedwith the employees' exercise of freechoice to such an extent that they materially affected theresults of the election."'NLRB v. White Knight Mfg. Co.,474 F.2d 1064, 1067 (5th Cir. 1973)).Objection 2The Company's second objection is that the Unionmade and issued misleading and material misrepresenta-tions concerning the contractual accomplishments of thePetitioner (the Union) and the wages and benefits to begained through representation by the Petitioner at a timeand under conditions which denied the Company an op-portunity to rebut such misrepresentations.At the hearing, Respondent offered in evidence (RExhs. 7(a) and (b)) writings containing statements ofworking conditions at "Fashion 220," a neighboring em-ployer, a unit of whose employees is represented by theUnion and is covered by a collective-bargaining agree-ment. The first of the documents (R. Exh. 7(a)) bears thetitle "Fashion 220 (compared to Filmco)"; the second (R.Exh. 7(b)) is entitled "Teamsters at Fashion Two-Twenty " Both documents, which were distributed, arethe same; each contains 12 items.9 The evidence ofrecord demonstrates that these documents were derivedfrom the "Fashion 220 handbook," but discloses no con-nection between the Union and the circulation of thesepieces of paper, copies of which were circulated amongemployees and placed on Respondent's bulletin board.Rather, the evidence shows, at most, that an employee oftheCompany procured the information appearing onthese documents through a relative working at the Fash-ion 220 plant.The Company's administrative manager, Robert B.Harris, a supervisor at the company plants in Aurora andHuntsville, Alabama, testified that he possessed a copy ofFashion 220's collective-bargaining agreement with theUnion since at least April 1976.Company Supervisor Benjamin F. Middleton testifiedthat he first received a copy of Respondent's Exhibit 7(a)about a week before the electionwhen an employee (MikeWilliams) showed him the document. Employee Williamstestified that in the period of 1 week to 3 days before theelection, he found many copies of Respondent's Exhibit7(a) on the lunch table and also at other places aroundtheAurora plant. He never saw who distributed them,but he discussed the document with Supervisor Middle-ton on the day that he discovered them, which would beon the Friday or Saturday or perhaps the next Mondaypreceding the Thursday election. The evidence alsoshowed that employees discussed the material on Re-spondent's Exhibit 7(a) in evidence. Thus, if SupervisorMiddleton and employee Williams are credited, and Icredit them, Respondent had its Exhibit 7(a) in its posses-R Exh 7(a) is as followsFashion 220 (compare to Filmco)25,000 Dollar Major MedicalUniforms-Paid12t Cost of Living This AprilBlue Cross Full Coverage90 Percent-MajorMedical(We have 80 percent)5 days Funeral Leave CloseRelative(3-day Other(Grandparent, etc ))52 Weeks S&A at $100 Per Week(We get 39 weeks at $110)7 Paid Sick Days1-1/2 For Saturday (Regardless of Hours Worked)$11 PensionPlan (We Have $9)10 Paid HolidaysHourly Wage is $6 23R Exh 7(b) reads as followsTeamsters at Fashion Two-TwcntyHourly Wage 6.23 Hour$25,000 Major MedicalUniforms Furnished12t Cost of Living Negotiated In AprilBlue Cross Hospital Full Coverage90 Percent Coverage Major Medical5-Day Funeral Leave CloseRelatives3 days Others52 Weeks A&D at $100 Per Week7 Sick Days1-1/2 for Sat$11 Pension10 Holidays RJR ARCHER, INCsion about 6 days before the Thursday election. (BothMiddleton and Williams mention "a week").The document which was later distributed (R Exh.7(b)) was allegedly not seen by the Company until aboutMay 4, 1976.10 Supervisor Harris testified that on May 4he got it from a shift supervisor. He did not testify ofany knowledge of the first flyer (R. Exh 7(a)), whichwas clearly distributed prior to May 4.As I understand the Company's contentions, it assertsthat the items listed in Respondent's Exhibits 7(a) and(b), in evidence, are material misrepresentations in thefollowing three aspects:1The statement relating to the pension fails to explainthat the $11 is the amount of the weeklycontributiontothe Fashion 220 pension fund, whereas the reference tothe $9 represents only the monthly pension benefit foreach year of service paid out by the Company.2.The documents' assertion relating to wages does notindicate that the Fashion 220, 12 cents cost-of-living in-crease, negotiated in April, was actually included in thestatedwage rate of $6.23 per hour and not in additionthereto.3.The statement relating to the sick days does not in-dicate that the seven sick days at Fashion 220 are forproven illnesses, whereas the Company's five sick daysare for claimed illnesses whether proven or not.Company Administrative Manager Robert B. Harristestified that he first saw the second flyer (R. Exh. 7(b))on the morning of May 4, 1976. This would fall on theTuesday before the Thursday, May 6-7 election. Asabove noted, he failed to testify concerning when, ifever, he saw the previously disseminated first flyer (R.Exh. 7(a)).He testified that on that May 4 morning, he went tothe airport to pick up Company President James H. Cor-rigan, who was to twice address all three shifts on May 4and 5 from a prepared speech. He then testified concern-ing whenhe discovered the alleged material misrepresen-tations in the second flyer (R. Exh 7(b)) andwhytheywere not incorporated into Company President Corri-gan's speech- he first discovered the misrepresentationsafterPresident Corngan's second speech on the morningofMay 5; and he discovered them after that speechwhen, for the first time, he compared the flyer with theFashion 220 contract. He also testified that there weremany meetings on May 4 and May 5 with regard tothese speeches, but that no one suggested altering thespeeches to reflect the misrepresentations in these twoflyers because Company President Corrigan "had nothad time to check every item against it [sic] and incorpo-rate it [sic] into the speech."Such testimony cannot stand, and I specifically rejectitand Harris' credibility. If Harris did not discover themisrepresentations until after the second of Company10 I do credit such testimony I also credit SupervisorMiddleton andemployee Williams that they saw Respondent Exhibits 7(a) about a weekbefore the election I do not credit Harris' testimony if he suggests, bydistinguishing between R Exh 7(a) andR Exh 7(b), that he was notaware of the substance of these flyers until Tuesday, May 4, 1976, whenhe first saw R Exh 7(b) I have concludedthatR Exh. 7(a) came intothe Company's possession about 6 days before the election and that it hadabout 5 days to act thereon343President Corrigan's two speeches (i.e., after the morningspeech of May 5), then how could the decision be madenot to "alter" (incorporate the misrepresented mattersinto) the speech (May 4 or 5) because the Company didnot have time to check "every item." In short, based onHarris' self-contradictory testimony, i i part of which isthat he discovered the alleged misrepresentations onlyafter the second speech, it is clear that the misrepresenta-tionswere discovered probably before the first speechand certainly before the second. Moreover, since Super-visorMiddleton and employee Williams testified thatthey saw the first flyer (R. Exh. 7(a)) as early as a weekbefore the election (and since the alleged misrepresenta-tions on R Exhs. 7(a) and 7(b) are the same), I concludethat the Company had the first flyer and actual knowl-edge of the alleged misrepresentations by Friday, April30, 1976, not less than 5 full days before the election.12Discussion and Conclusions on Objection 21.There is no evidence that the Union was responsiblefor promulgation or circulation of these two flyers;rather, the evidence shows it was the work of an em-ployee.Where the Companyargues(Br. 26) that theUnion never disavowed authorship or responsibility forthese documents, that may be quite true. However, therewould appear to be no need for denial absentsome initialshowing of responsibility2. It is unnecessary to decide, as did the Regional Di-rector, whether theseare substantialand materialmisrep-resentationsor merely minor distortions having no realimpact on the election within the meaning of the Board'sgoverningrule incases of misrepresentationHollywoodCeramics Co.,140 NLRB 221, 224 (1962).13 In view ofthe fact that the Company had one of the documents (R.Exh 7(a)) in itspossession about a week before the elec-tion (6 days before the election i.e., on Friday, April 30,1976),Respondent had a clear opportunity to make aneffective reply at least by the following Monday. The11Harris' testimony appeared always to include "I believe" in his an-swers This practice, however unintentional, did not support his credibil-ity12 The Company's brief (p 24) states that the Company learned of themisrepresentations 2 days before the election, i e , May 4 This contra-dictsHarris,who placed it after the second speech on May 5, i e , toolate for Company President Corrigan to speak of it No attempt wasmade, in any event, to correct the misrepresentations when the Companydiscovered them by distributing truthful statements or otherwise13 InHollywood CeramicsWe believe that an election should be set aside only where therehas been amisrepresentationor other similar campaign trickery,which involves a substantial departure from the truth,at a timewhich prevents the other partyfrommaking aneffective reply,so that the misrepresentation, whether deliberate or not,may reason-ably be expected to have a significant impact on the electionIn passing,Iobserve that were it necessary to rule on the substance ofthe allegedmisrepresentations,Iwould findthat the "misrepresenta-tions," if any,were not the work of the Unionand were insignificant and,atworst, amatter ofambiguity and inartfulness rather than false and ma-terialTanforan Park Food Purveyors Council v. NLRB,656 F 2d 1358 (9thCir 1981)In addition, in regulatingthe conduct of elections, the Boardhas longdistinguishedbetween the conduct of partiesand the conductof employ-eesBoston InsulatedWire,259 NLRB1118 (1982)Third partyconductisgiven less weightRobert's Tours,244 NLRB,818, 823(1979), andcases cited 344DECISIONSOF NATIONALLABOR RELATIONS BOARDfact that another document (R Exh 7(b)) was circulatedonly 2 or 3 days before the election and at a time whenRespondent, arguendo, could not effectively reply to thematter is irrelevant since the two documents are thesame.Ihave concluded that the Company knew of thefirst flyer by April 30 Surely it had the opportunity toincorporate corrective statements in Company PresidentCorrigan's speeches to the three shifts on May 4 and 5 Itnot only failed to do so, but it failed on May 3 to 5 toattempt to reach any large group of employees by anymeansAnd even if Respondent had no opportunity toaddress its employeesin a massspeech 1 day before theelection, as it appeared to argue at the hearing, becauseof therule inPeerless Plywood Co.,107 NLRB 427, 429(1953), it was nevertheless in no way prevented from dis-cussing the misrepresentations even in Respondent's Ex-hibit 7(b), which was circulating 3 days before the elec-tion,with its employees by passing out leaflets or speak-ing to them directlyNLRB v. Silverman's Men's Wear,456 F 2d 53 fn. 4 (3d Cir. 1981). InNLRB v. Silverman'sMen's Wear,the court held that even 36 hours is enoughtime to contact employees, without regard to the advan-tages of a speech to massed employees prohibited within24 hours of the election under thePeerless Plywoodrule.Moreover, inSilverman'sMen's Wear,supra, as the courtobserved, half the employees were on layoffat the timethe employer became aware of the alleged misrepresenta-tion, and it was held, in an admittedly smaller unit, thatthere were other ways to reach employees other than bycaptive-audience speeches. Here, I find that the Compa-ny long possessed the Fashion 220 contract and hadample time to correct any misrepresentation-about 5days before the election 14Iconclude, therefore, and recommend same to theBoard that, as a matter of law, it find that whatever mis-representations appear in the flyers which documentswere identical in substance, they are not documents forwhich the Union is responsible and were circulatedabout 6 days before the election. Five full days was anadequate time to respond to any such misrepresentations.The Company's Third ObjectionThe Company objects and asserts that the Board'snotice of election, posted on the bulletin board in its14 InNLRB v Silverman'sMen's Wear,the court held that 36 hourswas sufficient time to contact employees,albeit it noted that they werehard to reach because half of them were on layoff In the instant case,the Companyconcedesthat it had more time than the employer had inSilverman'sMen's Wearto contact its 144 employees, that it failed to dosoHaving made such a concession,itadvances no credible reason for itsfailing to do so (Br 24)When it learned of the distribution of the flyers, just two days beforethe election, Company officials were simply too preoccupiedwithother pre-election detailstomake a careful comparison and to effec-tively communicate the truth toa significantmembers of eligiblevoters(emphasis added)What otherdetailscaused this preoccupation? Why could the Companynot reach a significant number of voters? The Employer,itseems to me,here offers vague conclusionary statements where hard reasons are re-quired in this disputed area As above noted,however, I have not cred-ited the Company's version of the facts even as to the 2 days It had thealleged misrepresentation at least 5 full days before the May 6-7 electionand, I further conclude, knew of the assertions and had full and timelyopportunity to respondlunchroom, was repeatedly defaced by the Union's plac-ing an "X" to the "Yes" box appearing on the Board'sofficial sample ballot therein, thus unfairly suggesting tothe voters that the Board favored the Union,Allied Elec-tric Products,109 NLRB 1270 (1954). Company witnessestestified that they first discovered the defacement on thesample ballot in the posted notice of election about 6days before the election and removed it at once. Thereaf-ter, the Company replaced the notice of election with anew document bearing a new sample ballot, that alsowas defaced by someone writing in an "X" in the "Yes"box. There was no dispute that employees saw the docu-ment and it appears that it was posted at the time of theelectionNo testimony linked any such conduct to theUnion.While the defacement of an election notice by an agentof either party normally warrants setting aside the elec-tion,Mademoiselle Shoppe,199NLRB 983, 984, 990(1972), where the defacement of the sample ballot cannotbe directly attributed to the Union or any of its agents,as in the instant case,the election cannot be set aside onthe ground of the defacement of the sample ballot. More-over, in the instant case the evidence shows that compa-ny supervisors and all employees had access to the bulle-tin board in the lunchroomand it is not atall clear whodefaced the sample ballot or, more specifically, that theUnion, directly or indirectly, was responsible for theseacts.On the basis of these findings, I recommend to theBoard that this objection be overruled. SeeCambridgeWire Cloth,256 NLRB 1135 (1981).The Company offers no precedent for the setting asideof an election where employees (or, as here, unknownpersons) may have placed an "X" in the "Yes" box onthe sample ballot.Rather, it suggests that language inBuilding Leasing Corp.,239 NLRB 13 (1978), resolvesthe question("especially where one of the parties .. . sug-gests to the voters that one of the choices is endorsed by theBoard")The Company argues that the Board, in usingtheword "especially" implies that even where a non-party suggestively defaces the ballot, there would be asimilar abuse of the Board's processes requiring the elec-tion to be set aside. The language inBuilding LeasingCorp.may well be too broad-and arguably broadenough to maintain an exegetic position It is too narrowand weak a reed on which to hang a radical expansion ofAllied Electric:to defacement by nonpartiesTo sum up, the evidence at the hearing establishedonly that there were physical threats uttered in the criti-cal period by two employees, which threats were heardby at least several other employees, particularly on thenight shiftThere is evidence that employees on at leastone other shift did not discuss the matter On thegrounds stated above, I cannot find that the apparentlylimited repetition of these threats by employees to em-ployees created such a general environment of fear andreprisal as to render a free choice of representative im-possibleRather, despite the closeness of the election andthe threats of particular bodily harm or property harm, Iconclude, on the basis of Board rule, that these threatshad less effect on the voters than they would have hadhad theybeenattributable to the Union, and that their RJR ARCHER, INC345existence and repetition was not so widespread as to sub-stantially affect the outcome of the election. Moreover,there was a serious question as to when repetition amongthe unit employees occurred with regard to the threats:whether before or after the election. In this regard, Ihave determined that the Company has failed to provethat the substantial repetition among other employees oc-curred before the election and therefore in the criticalperiod.On the basis of the foregoing findings of fact and theentire record in the case,including the briefs,Imake thefollowingCONCLUSIONS OF LAW1.The threats of physicalviolence and retaliation toemployees' property and persons, found herein, are notattributable to the Union and were not so widespread asto create a general environment of fear and reprisalwhich would render the free choice of representative im-possible.2.The Company failed to prove that the Union wasresponsible for making the sample ballot in the postedBoard notice of election with the "Yes" in the appropri-ate box;and, in any event,the defaced sample ballot inthe posted notice of election in the company cafeteriawas in such a place and the circumstances of the "Yes"box marking occurred under such circumstances that, onthis record, it cannot be inferred that unit employeeswere reasonably under the impression that the UnitedStatesGovernment or the National Labor RelationsBoard endorsed the Union by the appearance of the "X"mark in the "Yes" box, thus giving the Union a partisanadvantage.3.Neither the promulgation, distribution, nor dissemi-nation of written literature portraying wages and otherconditions of employment at the Company's neighbor,"Fashion 220," is attributable to the Union; but, assum-ing, arguendo, both that the Union is responsible there-fore and that there are material misrepresentations ap-pearing thereon, there was proof that the Company hadsufficienttimeprior to the election to make an effectivereply to any such material misrepresentations and failedto do so.4.None of the above objectionable acts or conduct in-dividually, nor any of the above conduct taken collec-tively, demonstrates that the Union engaged in such mis-conduct or that the conduct of employees or other per-sons created a general atmosphere of fear and reprisal soas to render a free choice of representative impossible.[Recommendation omitted from publication.]